Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s 1/28/2021 amendment.
Claim 2 is canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a part of one end portion” (line 4) renders the claim indefinite.  It is unclear what claim element comprises “a part of one end portion”.  For examination purposes it is assumed that “a part of one end portion” refers to “a part of one end portion of the second heat pipe”.
Further regarding claim 1, the recitation “the part of one end portion of the second heat pipe” (line 9) lacks antecedent basis.
Claims 3-9 are rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (JP 2000018853 A), and further in view of Hata (US 2011/0122584).
Regarding claim 1, Kawabata (Figure 2) discloses a heat sink, comprising: a heat receiving plate (21) to which a heating element (22) is thermally connected (Figure 2 and lines 135-153 of the attached translation), a first heat pipe (20) thermally connected to the heat receiving plate (Figure 2), where a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the heat pipe (Lines 73-74, lines 97-98, and lines 148-151 of the attached translation:  The heat receiving plate comprises copper and the  container of the heat pipe comprises aluminum, the thermal conductivity of copper being greater than that of aluminum).  While the figure 2 embodiment of Kawabata discloses that the heat receiving plate is thermally connected to one edge portion of the first heat pipe (Figure 3), the figure 2 embodiment does not teach or disclose a second heat pipe thermally connected to another edge of the first heat pipe.
Hata (Figure 2) teaches a heat sink, comprising: at least one heating element (22) and a heat sink (28), where the at least one heating element is thermally connected to one edge of a first heat pipe (24) (Figures 2-5 and Paragraph 31), where a second 
Kawabata further discloses a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the first heat pipe (Lines 73-34, lines 97-98, and lines 148-151 of 3athe attached translation:  The heat receiving plate comprises copper and the container of the heat pipe comprises aluminum, the thermal conductivity of copper being greater than that of aluminum).
Regarding claim 3, Kawabata discloses the material of the container as compriing aluminum (Lines 97-98 of the attached translation: Aluminum), the heat receiving plate as comprising copper (Lines 73-74 of the attached translation: Copper or aluminum), where a thermal conductivity of the heat receiving plate is higher than a  to form configure the container and heat receiving plate with specific thermal conductivities for the purpose of effectively transferring heat from a heat source to a heat sink.
Regarding claim 4, Kawabata discloses a heat sink as discussed above, where the material of the container of the first heat pipe comprises at least one kind selected from a group consisting of stainless steel, titanium, titanium alloy, aluminum, aluminum alloy, nickel, nickel alloy, iron, iron alloy, copper and copper alloy (Lines 97-98 of the attached translation: Aluminum).
Regarding claim 5, Kawabata discloses a heat sink as discussed above, where the heat receiving plate comprises at least one kind selected from a group consisting of copper, copper alloy, aluminum, aluminum alloy, silver, silver alloy, graphite and a carbon material (Lines 73-74 of the attached translation: Copper or aluminum).
Regarding claim 6, Kawabata discloses a heat sink as discussed above, where a length of the heat receiving plate in a longitudinal direction is between 0.01 and 0.5 times a length of the container of the first heat pipe in the longitudinal direction (Figure 2 and lines 135-153 of the attached translation: A length of the heat receiving plate in a 
Regarding claim 7, Kawabata discloses a heat sink as discussed above, where a length of the heat receiving plate in a transverse direction is between 0.01 and 1.0 times a length of the container of the first heat pipe in the transverse direction (Figure 2 and lines 135-153 of the attached translation: A length of the heat receiving plate in a transverse direction is 30mm and a length of the first heat pipe in a transverse direction is 30mm).
Regarding claim 8, Kawabata discloses a heat sink as discussed above, where an area of the heat receiving plate in plan view is between 0.005 and 1.0 times an area of the container of the first heat pipe in plan view (Figure 2 and lines 135-153 of the attached translation: An area of the heat receiving plate is 900mm2 and an area of the first heat pipe is 3600mm2).
Regarding claim 9, Kawabata discloses a heat sink as discussed above, where a thickness of the heat receiving plate is between 0.1 and 10.0 times a thickness of the container of the first heat pipe (Figure 2 and lines 135-153 of the attached translation: A thickness of the heat receiving plate is 1.0mm and a thickness of the first heat pipe is 1.5mm).





Response to Arguments
Regarding the arguments on page 4, line 11 to page 6, line 3:
Applicant alleges that the cited art does not teach or disclose claim 1 as emended in that Kawabata does not teach or disclose a second heat pipe.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763